Pope, Judge.
Appellant Michael Crumpton was indicted for burglary and two counts of theft by receiving stolen property. The jury returned a verdict of not guilty on the burglary count and guilty on both counts of receiving stolen property. The trial court found that the State failed to prove that the value of the property involved in Count 2 exceeded $500, and that conviction was changed to a misdemeanor rather than a felony prior to sentencing. On appeal Crumpton contends that the evidence introduced to establish the burglary charge for which he was acquitted was so “inextricably intertwined” with the evidence utilized to gain the two convictions for receiving stolen property that it must also be considered insufficient to establish each and every element of those offenses. Held:
We do not agree. The State showed that three establishments had been burglarized of truck tires and various tools and other automotive products which were listed and described by the proprietors. Some of these items were recovered by police from a man who bought them and were identified as their property by the burglary victims. *736The man who bought the items positively identified Crumpton from a photographic lineup as the person who sold them to him, and Crumpton’s car was also identified. Charlie Johnson testified that he, Crumpton and another man had committed one of the burglaries, and that Crumpton was the one who handled the sale of the stolen items. Although Crumpton’s mother and his girl friend both offered somewhat conflicting alibi testimony for his presence on the night this burglary occurred, the jury was not required to believe them. There being support for the jury’s determination in that the evidence was sufficient for any rational trier of fact to find appellant guilty beyond a reasonable doubt of the two charges of theft by receiving stolen property as defined by OCGA § 16-8-7 (a), but innocent of burglary, we will not disturb their verdict. Accord Preston v. State, 183 Ga. App. 20 (1) (357 SE2d 825) (1987); Perry v. State, 180 Ga. App. 273 (349 SE2d 25) (1986).
Decided February 3, 1988.
Reginald C. Wisenbaker, for appellant.
H. Lamar Cole, District Attorney, Robert T. Gilchrist, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong, C. J., and Deen, P. J., concur.